Citation Nr: 1733565	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher evaluation of diabetes mellitus type II and hypertension, currently evaluated as 10 percent disabling prior to August 17, 2010 and 20 percent disabling since August 17, 2010.

2.  Entitlement to a higher evaluation for anxiety disorder not otherwise specified, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a skin rash (claimed as acne on shoulders and face).

4.  Entitlement to service connection for seizure disorders (previously rated as etiology to account for syncope and seizure or convulsive-like activity with recurrent episodes of transient light headedness).

5.  Entitlement to total disability based on individual unemployability (TDIU).

6.  Entitlement to a separate compensable evaluation for hypertension, currently evaluated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

On May 26, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


